Citation Nr: 1804355	
Decision Date: 01/23/18    Archive Date: 01/31/18

DOCKET NO.  09-02 506	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for a cervical spine disorder, to include as secondary to service-connected intervertebral disc syndrome of the lumbar spine (lumbar spine disability).

2.  Entitlement to a total rating based on individual employability due to the service-connected disabilities (TDIU).

REPRESENTATION

Veteran represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

Shauna M. Watkins, Counsel

INTRODUCTION

The Veteran served on active duty in the U.S. Army from July 1986 to July 1989. 

The cervical spine matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia. 

In July 2011, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge in July 2011.  A transcript of the hearing has been associated with the claims file. 

In September 2011, February 2013, October 2015, and August 2017, the Board remanded the cervical spine appeal for further development.  The Board finds there has been substantial compliance with its remand directives.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that there was no Stegall (Stegall v. West, 11 Vet. App. 268 (1998)) violation when the examiner made the ultimate determination required by the Board's remand.)  

The TDIU matter comes before the Board on appeal from a February 2016 rating decision issued by the VA RO in Atlanta, Georgia. 

This appeal was processed using the paperless, electronic Virtual VA and Veteran Benefits Management System (VBMS) claims processing systems.

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDING OF FACT

The Veteran's cervical spine disorder was not manifested during his active military service, is not shown to be causally or etiologically related to his active military service, , is not shown to have manifested within one year from the date of his separation from the military, and is not shown to be caused or aggravated by the service-connected lumbar spine disability.

CONCLUSION OF LAW

Service connection for a cervical spine disorder, to include as secondary to the service-connected lumbar spine disability, is not established.  38 U.S.C. §§ 1101, 1112, 1113, 1131, 1137, 5107 (2012); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.310 (2017).

REASONS AND BASES FOR FINDING AND CONCLUSION

VA has duties to notify and assist claimants in substantiating their claims.  See 38 U.S.C. §§ 5102, 5103, 5103A (2012); 38 C.F.R. § 3.159 (2017).  There has been no allegation or suggestion of any lapse on VA's part in meeting these duties.  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C. § 1131; 38 C.F.R. § 3.303(a).

Service connection may also be granted for any disease diagnosed after the military discharge, when all the evidence, including that pertinent to the period of military service, establishes that the disease was incurred during the active military service.  38 U.S.C. § 1113(b) (2012); 38 C.F.R. § 3.303(d).  

Service connection for certain chronic diseases, including arthritis, will be presumed if they manifest to a compensable degree within one year following the active military service.  This presumption, however, is rebuttable by probative evidence to the contrary.  38 U.S.C. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  Presumptive periods are not intended to limit service connection to diseases so diagnosed when the evidence warrants direct service connection.  The presumptive provisions of the statute and VA regulations implementing them are intended as liberalizations applicable when the evidence would not warrant service connection without their aid.  38 C.F.R. § 3.303(d).   

For the showing of a chronic disease in service, there must be a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, evidence of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  However, the use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309(a) and does not apply to other disabilities which might be considered chronic from a medical standpoint.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

In order to prevail under a theory of secondary service connection, there must be: (1) evidence of a current disorder; (2) evidence of a service-connected disability; and, (3) medical nexus evidence establishing a connection between the service-connected disability and the current disorder.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).

In addition, the regulations provide that service connection is warranted for a disorder that is aggravated by, proximately due to, or the result of a service-connected disease or injury.  38 C.F.R. § 3.310.  Any additional impairment of earning capacity resulting from an already service-connected disability, regardless of whether or not the additional impairment is itself a separate disease or injury caused by the service-connected disability, should also be compensated.  Allen v. Brown, 7 Vet. App. 439 (1995).  When service connection is thus established for a secondary disorder, the secondary disorder shall be considered a part of the original disability.  Id.
The determination as to whether the requirements for service connection are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  38 U.S.C. § 7104(a) (2012); Baldwin v. West, 13 Vet. App. 1 (1999); see 38 C.F.R. § 3.303(a). 

When there is an approximate balance of positive and negative evidence regarding a material issue, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); see 38 C.F.R. § 3.102 (2017).  If the Board determines that the preponderance of the evidence is against the claim, it has necessarily found that the evidence is not in approximate balance, and the benefit of the doubt rule is not applicable.  Ortiz, 274 F.3d at 1365. 

The Board will begin by addressing direct service connection - specifically, that the cervical spine disorder was incurred in or a result of the Veteran's active military service.

Regarding a current diagnosis, the Veteran was diagnosed with degenerative arthritis of the cervical spine at the January 2007 VA examination.  The Veteran was also diagnosed with degenerative disc disease of the cervical spine at the March 2012 VA examination.  

Regarding an in-service incurrence, the Veteran testified at his Board hearing that he felt a tension and pinching in his neck during service and believed that he possibly injured his neck at the same time he injured his lower back.  His service treatment records (STRs) are silent for documentation of the disorder.  The records reveal no complaints or treatment related to the Veteran's cervical spine.  

The first post-service relevant complaint of neck pain was in a December 2004 VA Medical Center (VAMC) treatment record, which documented that the Veteran had degenerative disc disease of the cervical spine.  The Veteran did not report at that time that his neck pain had been present since his active military service.  Again, the Veteran's active duty ended in 1989.  This lengthy period without treatment for the disorder weighs heavily against the claim.  See Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 (Fed. Cir. 2000) (holding that service incurrence may be rebutted by the absence of medical treatment of the claimed disorder for many years after the military discharge). 

The only medical nexus opinions of record are negative.  

A medical nexus opinion was not provided at the January 2007 VA examination.

Following a review of the claims file and a physical examination of the Veteran, the March 2012 VA examiner determined that it was less likely than not that the cervical disability was incurred in, or caused by, an in-service injury, event or illness.  The examiner reasoned that the Veteran was diagnosed in 2004 with degenerative disc disease of the neck, years after his active military service.  He was not seen in an ongoing fashion or treatment for degenerative disc disease in the service. 

In October 2013, the March 2012 VA examiner provided an addendum report.  In it, he determined that it was less likely as not that the Veteran's current complaint of cervical degenerative joint disease was related to his military service.  As rationale, the examiner reasoned that the Veteran was not diagnosed with cervical degenerative joint disease until years after service.  His STRs showed no chronic on-going treatment or condition for cervical degenerative joint disease until years after service.  He was previously denied service connection for cervical condition in a prior VA examination in 2009.  There had been no new or material evidence presented since his last denial for service connection.

In January 2016, another VA examiner provided an addendum medical opinion.  The examiner found that there was no record of a back problem in service.  The onset was dated from 2004, many years after he separated from service.  The examiner stated that it was very possible that pinching and tension in the Veteran's neck and in other parts of his body would have occurred in service because of the high level of activity required resulting in overuse syndromes that generally resolve.  In forming this opinion, the examiner reviewed the lay statements in the claims file, and noted that no details were given regarding neck pain in service.  In an April 2016 VA addendum opinion, the January 2016 VA examiner stated that he reviewed the Veteran's claims file in providing the aforementioned medical opinion.

In July 2016, the January 2016 VA examiner provided an addendum medical opinion following another review of the Veteran's claims file.  The examiner found that it was less likely than not that the Veteran's cervical spine disorder was incurred in or otherwise related to his military service.  He stated that the lay evidence had been discussed in his January 2016 addendum medical opinion.  

The VA examiners clearly reviewed the Veteran's STRs and other evidence in the claims folder.  They provided medical opinions that are supported by and consistent with the evidence of record.  There is no positive evidence to the contrary of these opinions in the claims file.  The treatment records do not provide contrary evidence.  For all of these reasons, service connection for a cervical spine disorder on a direct basis is not warranted.

Furthermore, the Board notes the Veteran's contentions of symptoms both during and since his active military service.  However, the Veteran's contentions are not supported by the medical evidence of record.  As stated above, the earliest pertinent post-service medical evidence associated with the claims file is dated from 2004, over fifteen years after the Veteran's military separation in 1989.  Further, the STRs do not show that the Veteran developed chronic arthritis of the cervical spine during his active military service.  The STRs do not document any pertinent complaints or treatment of the cervical spine, to include a diagnosis of arthritis of the cervical spine.  When the Veteran was first treated post-service in 2004, he did not indicate that his arthritis of the cervical spine had been present since his active military service.  The evidence of record does not document continuity of symptomatology during and since the Veteran's active military service.  Thus, the Board finds that the medical evidence does not establish a "chronic disorder."  38 C.F.R. § 3.303; see Walker, 708 F.3d at 1331.  The Veteran's service connection claim cannot be granted on this theory of entitlement.

Additionally, the Board finds that the Veteran is not entitled to presumptive service connection for arthritis of the cervical spine.  As stated above, the earliest post-service medical treatment records are dated from 2004, and the Veteran was separated from the active duty in 1989.  No diagnosis of arthritis of the cervical spine was made within one year of the Veteran's military discharge.  Thus, the presumption for service connection for chronic diseases does not apply.  38 U.S.C. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307(a), 3.309(a).

The Board will now address the theory of secondary service connection - specifically, that the Veteran's cervical spine disorder is due to or aggravated by his lumbar spine disability.

As stated above, the Veteran currently has a cervical spine disorder.  The Veteran is also currently service-connected for a lumbar spine disability.

The only medical nexus opinions of record on the issue of secondary service connection are negative.  

Specifically, following a review of the Veteran's claims file and a physical examination of the Veteran, the March 2012 VA examiner found that it was less likely than not that the Veteran's current cervical spine disorder was due to or a result of his lumbar spine disability, noting that degenerative disc disease would not have been caused by a lumbar spine disability.  

In October 2013, the March 2012 VA examiner provided an addendum report.  In it, he determined that it was less likely than not that the Veteran's complaint of cervical degenerative joint disease was secondary to his service-connected lumbar spine disability or aggravated by his service-connected lumbar spine disability.  The examiner reasoned that the lumbar region was remote and distal from the cervical region.  Cervical degenerative joint disease would not be caused by his service-connected lumbar spine disability.  Cervical degenerative joint disease would not
be aggravated by his service-connected lumbar spine disability.  The two conditions are separate and distinct.  The lumbar region is too remote from the cervical region to cause or aggravate cervical degenerative joint disease.
In January 2016, another VA examiner reviewed the Veteran's claims file, to include the prior VA examination and medical opinions, and provided an addendum medical opinion.  The examiner found that it was less likely than not that the Veteran's neck problem was proximately due to or aggravated by his service-connected lumbar spine disability.  The examiner reasoned that there are two possible connections - namely, pathophysiological or mechanical.  Pathophysiological would be by, for example, infection or systemic arthritis, such as rheumatoid arthritis.  The examiner stated that there was no evidence of such.  Mechanical would require the low back condition to impose additional stress on the neck.  This would occur if the patient had a fixed deformity that would force the neck into an abnormal position.  The examiner indicated that such was not the case for the Veteran.  Having pain in the back, however severe, would not increase stress on the neck or cause it to be used more extensively.  Hence, the connection between the back and the neck cannot be made.  In an April 2016 VA addendum opinion, the January 2016 VA examiner stated that he reviewed the Veteran's claims file in providing the aforementioned medical opinion.

In July 2016, the January 2016 VA examiner provided an addendum medical opinion following another review of the Veteran's claims file.  The examiner found that it was less likely than not (i.e., a probability of 50 percent) that the Veteran's current cervical spine disorder was proximately due to, the result of, or aggravated by his service-connected lumbar spine disability.

The VA examiners clearly reviewed the STRs and other evidence in the claims folder.  They provided medical opinions that are supported by and consistent with the evidence of record.  There is no positive evidence to the contrary of these opinions in the claims file.  The treatment records do not provide contrary evidence.  As such, service connection for a cervical spine disorder on a secondary basis is not warranted.

In reaching this decision, the Board has considered the lay statements from the Veteran and his friend in support of the claim.  The Board acknowledges that the Veteran and his friend are competent, even as laypersons, to attest to factual matters of which they have first-hand knowledge, e.g., symptoms observed or experienced.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  

Regarding direct service connection, the Veteran and his friend are competent to report that the Veteran experienced neck pain during and since service, which they believe resulted in his current arthritis and degenerative disc disease of the cervical spine.  However, the Board must still weigh the lay statements against the medical evidence of record.  See Layno v. Brown, 6 Vet. App. 465 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).  In making this credibility determination, the Board does not find the lay statements concerning the etiology of the cervical spine disorder to be credible, since the Veteran's STRs make no reference to a cervical spine injury and since the Veteran first reported cervical spine symptoms in 2004, more than fifteen years after his separation from the active duty.  See Caluza v. Brown, 7 Vet. App. 498, 511-12 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996); see also Macarubbo v. Gober, 10 Vet. App. 388 (1997) (holding that the credibility of lay evidence can be affected and even impeached by inconsistent statements, internal inconsistency of statements, inconsistency with other evidence of record, facial implausibility, bad character, interest, bias, self-interest, malingering, desire for monetary gain, and witness demeanor).

It is important to point out that the Board does not find that the lay statements lack credibility merely because they are unaccompanied by contemporaneous medical evidence.  See Davidson, 581 F.3d at 1313, quoting Buchanan, 451 F.3d at 1337 ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.").  Rather, the lay statements are found to be incredible because they are inconsistent with the evidence of record, which fails to show cervical spine treatment, diagnosis, or injury during the Veteran's active military service, and which contains only negative nexus medical opinions.

For the reasons set forth above, the Board finds that the lay statements that his symptoms have been present since his active military service are not credible.  Therefore, these lay statements do not warrant a grant of service connection or a determination that further development of the medical evidence is required.  All other evidence of record, aside from the lay statements in support of this current claim, is unfavorable to the claim for service connection for a cervical spine disorder.

Regarding secondary service connection, although laypersons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), the specific issue in this case (whether the cervical spine disorder was due to or aggravated by the service-connected lumbar spine disability) falls outside the realm of common knowledge of a layperson.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (laypersons not competent to diagnose cancer).  As lay people, it is not shown that the Veteran or his friend possess the medical expertise to provide such an opinion.  The only medical opinions of record addressing the claimed relationship are negative.  No competent medical opinions linking the Veteran's cervical spine disorder to his service-connected lumbar spine disability have been presented.  The VA examiners considered the lay assertions in forming their medical opinions, but ultimately found that the Veteran's current cervical spine disorder was not related to his service-connected lumbar spine disability.  Thus, as previously stated, the medical evidence of record is only against the Veteran's claim.  

The Board notes that under the provisions of 38 U.S.C. § 5107(b), the benefit of the doubt is to be resolved in the claimant's favor in cases where there is an approximate balance of positive and negative evidence in regard to a material issue.  The preponderance of the evidence, however, is against the Veteran's claim, and thus that doctrine is not applicable.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The Veteran's claim of entitlement to service connection for a cervical spine disorder, to include as secondary to service-connected intervertebral disc syndrome of the lumbar spine, is not warranted.

ORDER

The claim of entitlement to service connection for a cervical spine disorder, to include as secondary to service-connected intervertebral disc syndrome of the lumbar spine, is denied.


REMAND

In a February 2016 rating decision, the AOJ denied the Veteran's claim of entitlement to TDIU.  The Veteran filed a Notice of Disagreement (NOD) in February 2016.  The AOJ has not yet issued a Statement of the Case (SOC) on this issue.  When there has been an adjudication of a claim and an NOD as to its denial, the claimant is entitled to an SOC.  See 38 C.F.R. § 19.26 (2017).  Thus, a remand for issuance of an SOC is necessary.  Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

Send the Veteran and his representative a SOC concerning the claim of entitlement to TDIU.  The issue should not be certified or returned to the Board unless the Veteran or his representative submits a timely Substantive Appeal.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


